Ross, J.
— Appellant contends that the judgment should be reversed because of a failure of the court to file findings of fact. It is provided by section G34 of the Code of Civil Procedure that such findings may be waived “by consent in writing, filed with the clerk.” The waiver of findings, as said by respondent’s counsel, amounts to no more than waiver of objection to the rendition of judgment without findings. In the present case the attorneys for the plaintiff, who is the appellant, signed a stipulation in writing, in which it was “ agreed that findings in this case are waived.” The stipulation was not filed with the clerk until some days subsequent to the entry of judgment, but we cannot see that that circumstance alters the effect of the stipulation, which we think is to estop the plaintiff from making the objection that no findings were filed.
Judgment affirmed.
McKinstey, J., and McKee, J., concurred.